Citation Nr: 0601270	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-28 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder as secondary to service-connected left eye 
disabilities.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claims.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in November 2005, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  A current left ankle disorder is not the proximate result 
of service-connected disabilities.

3.  The veteran is service-connected for status-post aphakia 
of the left eye with blindness having light perception only 
and active glaucoma, evaluated as 40 percent disabling.  He 
is also in receipt of special monthly compensation based on 
loss of use of the left eye.

4.  The record does not reflect that the veteran is unable to 
obtain and/or maintain substantially gainful employment due 
to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
left ankle disorder.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002 & Supp 2005); 38 C.F.R. §§ 3.310(a) (2005).

2.  The criteria for the establishment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) the veteran was provided with adequate 
notice prior to the initial adjudication of this case by the 
RO via correspondence dated in January 2003, April 2003, and 
June 2003.  This correspondence noted his claim of secondary 
service connection for the left ankle disorder, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
as the holdings in Quartuccio, supra, and Pelegrini, supra.  
Further, similar correspondence was sent in August 2004.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the June 2004 Statement of the Case 
(SOC), and a July 2005 Supplemental SOC (SSOC) which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant regulatory 
provisions of 38 C.F.R. § 3.159 detailing VA's duties to 
assist and notify.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records, to include 
records from the Social Security Administration (SSA), 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  Nothing indicates that the 
veteran has indicated the existence of any relevant evidence 
that has not been obtained or requested.  The Board 
acknowledges that he identified a Dr. A, and no records are 
on file from this clinician.  However, requests for records 
were sent to Dr. A, to include in April 2003, but no response 
appears to be of record.  Further, at his November 2005 
hearing, the veteran testified that Dr. A had retired and he 
did not know how to get a hold of him.  See Counts v. Brown, 
6 Vet. App. 473, 477 (1994) (VA has no obligation to seek 
evidence which the veteran acknowledges does not exist.).  As 
noted in the Introduction to this decision, the appellant was 
afforded the opportunity to provide additional testimony at 
the hearing before the Board.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with the June 2004 SOC and July 2005 
SSOC which informed them of the laws and regulations relevant 
to the appellant's claims.  For the reasons stated below, the 
Board concludes that no examination is necessary with respect 
to this case.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.
The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

I.  Service Connection

Initially, the Board notes that the veteran does not contend 
that his current left ankle disorder is due to a disease or 
injury incurred in or aggravated by his period of active 
duty.  Rather, he maintains that it is secondary to his 
service-connected left eye disorders.

Here, the record clearly shows, and the veteran does not 
dispute, that he sustained a post-service, work-related 
injury to his left ankle in August 1988 which required 
surgery.  Specifically, medical records from that time 
reflect that the injury was that of the left ankle being 
pinned against a wall by a forklift.  Hospitalization records 
following this injury show a diagnosis of a closed comminuted 
bimalleolar fracture dislocation of the left ankle, among 
other things, for which he underwent open reduction and 
internal fixation.  The record also reflects that he received 
workers' compensation benefits as a result of this injury.

In his statements and hearing testimony, the veteran has 
contended that the August 1988 left ankle injury occurred 
because of his service-connected left eye disorders.  He has 
reported that he was driving the forklift backwards, that he 
was making a turn and there was water or oil on the floor 
that made him slide.  He has asserted that his service-
connected left eye disorders have resulted in the loss of 
peripheral vision, which made it impossible for him to turn 
his head enough to compensate.  As a result, he could not see 
the exact placement of his foot or judge the distance between 
his forklift and the wall.  He reported that his left foot 
operated the forklift's break.  Moreover, he contends that if 
he had vision in both eyes he would have been able to avoid 
injuring his ankle.

Service connection may be established for a current 
disability in several ways, including on a "secondary" 
basis.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 3.303, 3.304(a), 
(b), (c), 3.310(a).  Service connection may be established on 
a secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

However, to meet the requirements of section 3.310(a), it is 
not sufficient that there be any connection between two 
disorders regardless of how attenuated and speculative that 
connection might be but rather the evidence must show that, 
to warrant service connection, the relationship or connection 
between nonservice-connected diabetes and the 
service-connected shoulder disorder is "proximate".  
38 C.F.R. § 3.310(a) ("Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected." (emphasis added)).  Thus, the 
legal theory on which entitlement to service connection under 
3.310(a) is based is one involving "proximate results". 

In this regard, the Board notes that the term "proximate" 
is defined as "[c]losely related in space, time, or order."  
Webster's II New College Dictionary 892 (1995).  It means 
"[i]mmediate; nearest; direct, next in order."  Black's Law 
Dictionary 1103 (5th ed. 1979).  "In its legal sense, closest 
in causal connection."  Id.  In law, proximate cause is 
"that which in natural and continuous sequence unbroken by 
any new independent cause produces an event, and without 
which the injury would not have occurred."  Barron's Legal 
Guides Law Dictionary 63 (1984) (emphasis added).

Between the service-connected disabilities and the disorder 
for which service connection is being claimed, this case 
involved intervening, independent causes which included the 
liquid substance - be it water, oil, or some other substance 
- that caused his forklift to slide, which in turn ultimately 
resulted in the left ankle injury.  Thus, the Board cannot 
conclude that the left ankle injury "would not have 
occurred" without the existence of the service-connected eye 
disabilities.

The Board further notes that it does not appear the veteran 
is contending that his service-connected left eye disorders 
directly caused the left ankle injury.  Rather, his 
contentions appear to be that, but for these disabilities, he 
would have been able to avoid the injury.  In other words, 
instead of an allegation that A - with A being the 
service-connected eye disability - caused B (the left ankle 
injury), the allegation in this case is that C (the liquid) 
caused D (the forklift to slide) which in turn caused B, but 
he might have been able to prevent D from resulting in B if 
he did not have A.  However, section 3.310(a) contemplates 
that entitlement to service connection for "secondary" 
conditions, not "tertiary" or "quaternary" conditions and 
that the relationship between the primary and secondary 
conditions be close, proximate, and unbroken by any 
intervening factors.  The Board finds that the relationship 
between the service-connected eye disorder and the left ankle 
injury in this case lacks such close, unbroken connection.

Moreover, given the circumstances identified by the veteran 
under which the injury occurred, that being his forklift 
sliding and his trying to get it under control, his 
contention that he would have been able to avoid injuring his 
left ankle appears to be speculative at best.  As stated 
above, reasonable doubt is distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected disabilities were, a "proximate" cause of 
the left ankle disorder as is required by VA regulation for 
service connection purposes.  Moreover, no additional 
development, to include a medical examination and/or opinion, 
is warranted as this case turns on a factual determination, 
as opposed to a medical determination; i.e., the 
determination whether the service-connected left eye disorder 
was a proximate cause of the left ankle disorder is a factual 
determination.


II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The veteran is service-connected for status-post aphakia of 
the left eye with blindness having light perception only and 
active glaucoma, evaluated as 40 percent disabling.  There 
are no other service-connected disabilities.  It is noted 
that his glaucoma used to be evaluated as a separate 
disability, but it has been rated as part of the left eye 
aphakia residuals since December 16, 2002.  He is also in 
receipt of special monthly compensation based on loss of use 
of the left eye.  Nevertheless, his overall combined rating 
does not satisfy the schedular requirements for consideration 
of a TDIU pursuant to 38 C.F.R. §§ 3.340, 4.16(a).  

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board 
is precluded from assigning an extra-schedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The veteran has contended that he is unemployable due to both 
his left eye disorder and his left ankle disorder.  However, 
for the reasons stated above, the Board has concluded that 
service connection is not warranted for his left ankle 
disorder.  Moreover, the competent medical evidence, to 
include the most recent VA eye examination in February 2003, 
does not support a finding that the left eye disorder, in and 
of itself, prevents the veteran from obtaining and/or 
maintaining substantially gainful employment.  Accordingly, 
the Board concludes that referral for extraschedular 
consideration for a TDIU rating is not warranted in this 
case.  

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities alone; and both his 
statements and the medical evidence tend to reflect that the 
impairment which he alleges prevents him from being employed 
is caused by the nonservice-connected disabilities, 
particularly his left ankle disorder.  Although the Board 
does not dispute he experiences impairment due to his 
service-connected left eye disorders, this appears to be 
adequately reflected by the current schedular rating of 40 
percent.  See Van Hoose, supra.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
his claim of entitlement to a TDIU.

The Board also finds that as the veteran has undergone a 
recent examination of his only service-connected disabilities 
- the left eye disorders - and that nothing in the record 
supports a finding that he is unemployable solely due to the 
service-connected disabilities, no additional development 
including an examination is warranted based upon the facts of 
this case.  As the preponderance of the evidence is against 
the veteran's appellate claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
Gilbert, 1 Vet. App. at 54; see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left ankle disorder 
as secondary to service-connected left eye disabilities is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


